Citation Nr: 1748660	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 30 percent from September 14, 2010, and in excess of 70 percent as of April 10, 2015, for posttraumatic stress disorder (PTSD) with major depressive and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement in March 2010.  In a June 2013 rating decision, the RO granted service connection for PTSD, rated as 30 percent disabling.  As discussed further below, this issue is remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).

The Veteran filed a VA Form 9 in June 2013 and requested a videoconference hearing.  In August 2017, the Veteran indicated that he wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See August 2017 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Bilateral hearing loss and tinnitus

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus.  He states that he was a mechanic in the Navy and that the ear protection provided while he was assigned to the flight deck was inadequate.  See June 2013 VA Form 9 (Appeal to the Board of Veterans' Appeals). 

The Veteran's DD Form 214 shows that he was a jet aircraft mechanic while on active duty in the Navy.  According to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that an aviation mechanic was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

The Veteran was afforded a VA examination in September 2012.  The examiner found that the Veteran had bilateral sensorineural hearing loss but noted that the Veteran's claims file contained no formal in-service audiograms.  Without accurate audiometric data at enlistment or separation, the examiner could not determine if a change in hearing had occurred during service.  As to the Veteran's tinnitus, the examiner opined that it was at least as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss. 

The Board finds the examiner's opinion inadequate.  The examiner noted that the Veteran's claims file contained no completed audiograms after active duty military service.  Therefore, it is not clear whether the examiner considered post-service audiograms that were performed in August 1982, July 1997, or August 2006.  

Therefore, an addendum opinion is warranted in order to determine the etiology of the Veteran's hearing loss and tinnitus. 


PTSD

In June 2013, the RO granted the Veteran service connection for posttraumatic stress disorder (PTSD) with major depressive and dysthymic disorder, rated as 30 percent disabling.  In January 2014, the Veteran submitted a statement asking to appeal the compensation for service-connected depression.  See January 2014 VA Form 21-4138 (Statement in Support of Claim).  The Board construes the January 2014 statement as a notice of disagreement (NOD), noting that the current VA regulation requiring the filing of a VA Form 21-0958 to initiate a notice of disagreement is applicable to claims and appeals filed on or after March 24, 2015.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660-57698 (Sept. 25, 2014).  Thus, as in the instant case, the Veteran's claim was received prior to March 24, 2015, the NOD need not be filed using the specific form required by the Secretary.  The record does not reflect that the RO has issued the Veteran a statement of the case (SOC). 

Given these circumstances, the AOJ should issue the Veteran an SOC regarding his claim for an initial disability rating in excess of 30 percent for PTSD.  The Board notes that the Veteran's claim has since been readjudicated several times, and he is currently rated at 70 percent disabling.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an SOC regarding his claim for entitlement to an initial disability rating in excess of 30 percent for PTSD.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return this issue to the Board.

2.  Return the Veteran's claims file to the September 2012 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss and tinnitus, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss and/or tinnitus began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The examiner is asked to take into consideration the Veteran's military occupational specialty (MOS) as an aviation mechanic, that hazardous noise exposure in service has been conceded, the Veteran's lay statements regarding onset of his hearing loss and tinnitus, as well as post-service audiograms, including audiograms from August 1982, July 1997, and August 2006.  

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  

The examiner should provide a detailed rationale for the opinion. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



